Citation Nr: 1404507	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-05 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the reduction of a disability evaluation for bilateral hearing loss, from 20 percent to 10 percent, effective November 1, 2012, was proper, to include a current increased rating.



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals no additional records pertinent to the current appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the basis of the audiological test findings from a February 2012 VA examination, in April 2012 the RO proposed to reduce the Veteran's evaluation from 20 percent to 10 percent, effective November 1, 2012.  The Veteran has asserted, however, that the test results of the February 2012 VA examination are not reflective of his actual current level of hearing impairment.  The Veteran has submitted private audiological examinations which, while not adequate for rating hearing loss for VA purposes because they did not use the Maryland CNC speech discrimination test, do indicate that the Veteran may have a bilateral hearing impairment of greater severity than that reflected at the February 2012 VA examination.  See 38 C.F.R. § 3.385 (2013) (Evaluations of defective hearing are based on the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests.).  

A September 2012 private audiogram shows higher right ear pure tone thresholds and an October 2008 private audiogram shows considerably worse right ear speech discrimination than those found at the February 2012 examination.  The issue should therefore be remanded in order to afford the Veteran a new VA audiological examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, the record indicates that the Veteran has received continuing private audiological treatment for hearing loss.  The RO/AMC should contact the Veteran and associate with the Veteran's claims file any outstanding medical or other records relevant to the Veteran's claim that may be identified by the Veteran and that have not already been associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate steps to contact the Veteran and request that he identify all health care providers who have treated him for hearing loss.  The aid of the Veteran in securing these records, to include providing necessary release forms, should be enlisted as needed.  If the RO/AMC attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).

4.  The RO/AMC must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  The RO/AMC must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


